Name: Commission Regulation (EEC) No 2292/87 of 30 July 1987 fixing for the 1987/88 marketing year the abatement to be applied to the subsidy and the other consequences of the system of maximum guaranteed quantities for sunflower seed
 Type: Regulation
 Subject Matter: economic policy;  plant product
 Date Published: nan

 No L 209/40 Official Journal of the European Communities 31 . 7. 87 COMMISSION REGULATION (EEC) No 2292/87 of 30 July 1987 fixing for the 1987/88 marketing year the abatement to be applied to the subsidy and the other consequences of the system of maximum guaranteed quantities for sunflower seed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), and in particular Article 27a (6) thereof, Whereas Article 32a of Commission Regulation (EEC) No 2681 /83 of 21 September 1983 laying down detailed rules for the application of the subsidy system for oilseeds (3), as last amended by Regulation (EEC) No 21 57/87 (4), speci ­ fies the factors which must be fixed in order to imple ­ ment the system of maximum guaranteed quantities ; whereas the actual production of sunflower seed should be determined for the 1986/87 marketing year as should the implications arising therefrom in view of the esti ­ mated production of those seeds for the said marketing year as set out in Commission Regulation (EEC) No 2478/86 (*) ; whereas the estimated production of those seeds and the consequent abatement to be applied to the subsidy should be fixed , for the 1987/88 marketing year, on the basis of the available data ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 For the 1986/87 marketing year, the actual production of sunflower seed shall be considered to be :  860 000 tonnes for Spain,  32 000 tonnes for Portugal,  2 431 000 tonnes for the other Member States. In view of the estimated production of sunflower seed referred to in Article 1 of Regulation (EEC) No 2478/86, the abatement to be applied to the subsidy for those seeds for the 1987/88 marketing year shall be determined on the basis of the maximum guaranteed quantity fixed for the marketing year in question , less :  0 tonnes for Spain,  0 tonnes for Portugal,  0 tonnes for the other Member States. Article 2 For the 1987/88 marketing year, the estimated production of sunflower seed shall be :  930 000 tonnes for Spain,  25 000 tonnes for Portugal,  2 760 000 tonnes for the other Member States. Article 3 For the 1987/88 marketing year, the abatement to be applied to the subsidy for sunflower seed shall be :  0 ECU per 100 kg for Spain,  0 ECU per 100 kg for Portugal,  5,835 ECU per 100 kg for the other Member States. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 472, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 183, 3 . 7 . 1987, p. 7 . (3) OJ No L 266, 28 . 9 . 1983, p. 22 . 0 OJ No L 202, 23 . 7 . 1987, p. 27 . 0 OJ No L 212, 2. 8 . 1986, p. 16 .